Citation Nr: 0722574	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-32 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for a respiratory 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active military service from February 1974 to 
February 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Togus, Maine Regional 
Office (RO), which denied the veteran entitlement to service 
connection for PTSD, a heart condition, and a respiratory 
condition.

The appeal was remanded to the RO in October 2006 in order to 
fulfill the veteran's request for a Board hearing.  The 
veteran was afforded a hearing before the undersigned 
Veterans Law Judge in December 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) is applicable to this appeal.

In June 2006, following certification of the veteran's appeal 
back to the Board, the veteran submitted additional evidence 
to the Board in support of his claim.  This evidence included 
Vet Center records dated in June 2006.  The veteran did not 
waive agency of original jurisdiction review of this 
evidence.  

As the veteran has not waived agency of original jurisdiction 
consideration of this evidence, the case must be remanded for 
additional development.  38 C.F.R. § 20.1304(c) (2006). 

In a letter dated in September 2006, the veteran informed VA 
that he was pursuing an appeal with the Social Security 
Administration (SSA) regarding a denial of disability and/or 
SSI benefits.  He requested that VA obtain from SSA all 
records associated with that appeal.  Additionally, at his 
hearing before the undersigned, the veteran testified that he 
had an appeal of a disability claim pending with the Social 
Security Administration (SSA).  The VA has a duty to assist 
in gathering social security records when put on notice that 
the veteran is receiving social security benefits. See 
Murincsak v. Derwinski, 2 Vet.App. 363 (1992); Masors v. 
Derwinski, 2 Vet.App. 180 (1992).  Although the veteran is 
not currently receiving SSA benefits, he alleges SSA has 
records which may be beneficial to his VA claim.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision. See 38 C.F.R. § 3.159 
(2005).  For records in the custody of a Federal department 
or agency, VA must make as many requests as are necessary to 
obtain any relevant records, unless further efforts would be 
futile; however, the claimant must cooperate fully and, if 
requested, must provide enough information to identify and 
locate any existing records.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request the 
veteran's records from the SSA.  

2.  After a response is received, the 
AMC/RO is to evaluate the evidence added 
since the issuance of the August 2005 
Statement of the Case and undertake any 
additional development deemed necessary.  
Thereafter, the issues on appeal should 
be reviewed with appropriate 
consideration of all evidence of record.  
If any benefit sought remains denied, the 
veteran should be furnished a 
supplemental statement of the case to 
include all evidence not previously 
addressed in the last supplemental 
statement of the case issued the veteran.  
He and his representative should be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



